Judgment reversed upon the law and the facts and a new trial of the issues raised by the defendant’s first separate complete and affirmative defense granted. Under the circumstances there should be no costs of this appeal. The evidence on the question as to whether or not plaintiff was an employee of the defendant at the time of the accident presented a question of fact for the jury and the trial court erred in directing a verdict. Lazansky, P. J., Rich, Young and Tompkins, JJ., concur; Kapper, J., dissents.